Citation Nr: 0307463	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  96-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a Substantive Appeal to an August 1994 rating 
decision, which denied entitlement to service connection for 
bilateral hearing loss, was timely filed.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that, among other things, denied the veteran's claim of 
service connection for bilateral hearing loss.  In February 
2000, the Board remanded the issue for further procedural 
development.  For the reasons that will be explained below, 
the issue before the Board is as characterized on the first 
page of this decision. 


REMAND

The Board notes that its February 2000 remand notified the 
veteran and his representative that a review of the record on 
appeal shows that, on August 3, 1994, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.  On August 15, 1994, the RO mailed the veteran notice 
of that decision.  On August 15, 1995, the RO received a 
notice of disagreement with the August 1994 decision.  On 
September 19, 1995, the RO issued a statement of the case 
(SOC) addressing this issue.  In the cover letter attached to 
the SOC, the veteran was informed that in order to complete 
his appeal he would have to submit a Substantive Appeal, or 
VA Form 9, on each decision he wished to receive appellate 
review.  He was also warned that this Substantive Appeal 
should be submitted within sixty days of the date of the 
notice.  The next correspondence received by the RO, which 
expressed dissatisfaction with the denial of service 
connection for bilateral hearing loss, was on March 11, 1996, 
well outside the time period the veteran had to perfect his 
appeal as to the August 1994 denial of service connection for 
bilateral hearing loss.  A supplemental statement of the case 
(SSOC) discussing the veteran's claim for hearing loss was 
issued on February 20, 1998.  In the cover letter attached to 
the SSOC, the veteran was informed that if a Substantive 
Appeal had not been received concerning any issue discussed 
in the SSOC, then such Substantive Appeal or VA Form 9 
expressing the veteran's dissatisfaction must be received by 
the RO within 60 days.  Since there is no further 
correspondence from either the veteran or his representative 
discussing his claimed bilateral hearing loss, the Board 
pointed out that the above analysis of the procedural 
development raised significant questions on whether this 
issue is properly in appellate status.  As such, the Board 
remanded the issue to the RO and directed that the RO 
determine whether the veteran or his representative had filed 
a timely substantive appeal regarding its denial of service 
connection for bilateral hearing loss (see Board Remand, 
dated February 10, 2000, page 21, paragraph 4).  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 19.9, 
19.34, 20.200, 20.302(c) (2002); see generally Marsh v. West, 
11 Vet. App. 468 (1998).

It is well to observe that the United States Court of Appeals 
for Veterans Claims (Court) in Stegall v. West, 
11 Vet. App. 268 (1998), held that, where the remand orders 
of the Board are not satisfied, the Board itself errs in 
failing to ensure compliance.  Accordingly, given the RO's 
failure to carryout the adjudication requested by the Board 
in its February 2000 remand, the Board must once again remand 
this issue.  See 38 C.F.R. § 19.9 (2002); Stegall v. West, 
supra.

Accordingly, this issue is hereby REMANDED to the RO for the 
following actions:

The RO should prepare a rating decision 
that addresses the issue of whether a 
Substantive Appeal to an August 1994 
rating decision, which denied entitlement 
to service connection for bilateral 
hearing loss, was timely filed.  See 
38 C.F.R. §§ 19.31, 19.34, 20.200, 20.302 
(2002).  The RO should return this issue 
to the Board only if the veteran 
initiates and completes an appeal in full 
accordance with the provisions of 
38 U.S.C.A. § 7105 (West 2002).

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while this matter is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to accord the due process of law and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


